Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The two information disclosure statements (IDS) submitted on 2/22/22 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Terminal Disclaimer
The terminal disclaimer filed on 10/18/21 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 10,909,711 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: the closest prior art in Kurz et al. (US 2015/0616476), Kutliroff (US 2016/0379092) and Philbin (US 2016/0180151) do not teach nor suggest in detail the limitations of “capturing an image using an image capture device; mapping the captured image to an N dimensional vector using a neural network; comparing the N dimensional vector with the plurality of known N dimensional vectors to identify a most similar known N dimensional vector; and
reading metadata corresponding to the most similar known N dimensional vector to determine a pose of the image capture device; wherein the neural network is trained by mapping a plurality of known images to a plurality of known N dimensional vectors, wherein training the neural network comprises: decreasing a first Euclidean distance between first and second known N dimensional vectors respectively corresponding to matching first and second known images in an N dimensional space; and increasing a second Euclidean distance between first and third known N dimensional vectors respectively corresponding to non-matching first and third known images in the N dimensional space” as recited in Independent claim 1; and “an image capture device to capture an image; a neural network to map the captured image to an N dimensional vector; a processor to: compare the N dimensional vector with the plurality of known N dimensional vectors to identify a most similar known N dimensional vector; and read metadata corresponding to the most similar known N dimensional vector to determine a pose of the image capture device; wherein the neural network is trained by mapping a plurality of known images to a plurality of known N dimensional vectors, wherein training the neural network comprises: decreasing a first Euclidean distance between first and second known N dimensional vectors respectively corresponding to matching first and second known images in an N dimensional space; and increasing a second Euclidean distance between first and third known N dimensional vectors respectively corresponding to non-matching first and third known images in the N dimensional space” as recited in system claim 12 as well pages 7-12 of remarks filed on 2/10/20 in parent application number 15/369,646 as well  applicant’s enabling portions of the specification). Kurz teaches a method of matching image features with reference features using N-dimensional vectors using a neural network to map a captured image to the N-dimensional vector. Kutliroff teaches the ability to teach/train/re-train a neural network by mapping known images to corresponding known data structures. Philbin teaches a system that adjusts the values of the parameters of a neural network so that 
Furthermore, the underlined claim limitations in claims 1 and 12 above appear to fall outside of the abstract idea groupings (as per 2019 Revised Patent Subject Matter Eligibility Guidance (PEG)) including mathematical concepts, mental process and certain methods of organizing human activity. The claimed limitations are stated in such a manner the process of training a neural network in the details presented aren’t broad enough (for each of the claims as a whole) for them to fall into one of the three groupings of abstract ideas.
So as indicated by the above statements, the closest prior art as discussed above, either singularly or in combination, fail to anticipate or render the above discussed features/limitations obvious and additionally, applicant’s arguments have been considered persuasive, in light of the claim limitations as well as the enabling portions of the specification.
The dependent claims further limit the independent claims and are considered allowable on the same basis as the independent claims as well as for the further limitations set forth.
Claims 1-20 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GELEK W TOPGYAL whose telephone number is (571)272-8891.  The examiner can normally be reached on M-F (9:30-6 PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on 571-272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 





/GELEK W TOPGYAL/Primary Examiner, Art Unit 2481